Citation Nr: 1039300	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  06-13 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
recurrent headaches, post-traumatic, overlap with tension type 
headache.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from February 1974 to December 
1978.  

This claim comes before the Board of Veterans' Appeals (Board) on 
appeal of a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) dated in 
November 2009, the Veteran requested a Board hearing in 
Washington, D.C.  In a letter dated in June 2010, the Board 
informed him that the hearing had been scheduled.  The Veteran 
responded that he would be unable to attend the hearing, due to a 
family emergency, and that he did not want the hearing 
rescheduled.  He asked that the hearing go forward without his 
presence and in the presence of his representative.  This did not 
occur.  Hearings; however, will not normally be scheduled solely 
for the purpose of receiving argument from a representative.  
38 C.F.R. § 20.700(b) (2010).  Accordingly, the Veteran's request 
for a hearing is deemed withdrawn.  The Veteran's representative 
has had a subsequent opportunity to review the claims folder and 
offer written argument on the Veteran's behalf.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C. 


REMAND

The Veteran's most recent VA examination took place in September 
2005.  In a statement dated in August 2010, he reported that his 
headache disorder had worsened.  The veteran is entitled to a new 
VA examination where there is evidence, including his statements, 
that the disability has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997).

This case is REMANDED for the following actions:

1.  Arrange for the Veteran to undergo a VA 
examination in support of his claim for an 
increased rating for headaches.  The 
examiner should review the claims folder 
and confirm in writing that the review was 
conducted.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) note all symptomatology of, and 
secondary to, the Veteran's service-
connected headaches, including, if 
appropriate, deteriorating eyesight, 
sleep disturbances, emotional 
disturbances such as anger and 
irritability, and light and sound 
sensitivity;  

b) indicate whether the Veteran's 
headaches represent residuals of brain 
trauma and, if so, whether he has 
multi-infarct dementia associated 
therewith; 

c) if the Veteran has headaches 
occurring independent of any brain 
trauma, note how often they occur 
monthly and how often they are 
prostrating in nature; 

d) describe the extent to which the 
headaches and any secondary condition 
affect the Veteran's employability; 
and whether they are productive of 
severe economic inadaptability.

e) provide a rationale, with specific 
references to the record, for the 
opinions expressed; and 

f) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such is 
the case and whether there is any 
additional evidence that would 
permit the necessary opinion to 
be made.

2.  If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
issue a supplemental statement of the case.

Subject to current appellate procedure, return this case to the 
Board for further consideration.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  The Veteran need not act unless he receives further 
notice.  He does, however, have the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


__________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


